434 U.S. 1028
98 S. Ct. 758
54 L. Ed. 2d 776
Larry PRESSLER, Member, United States House of  Representativesv.W. M. BLUMENTHAL, Secretary of the Treasury, et al
No. 77-450
Supreme Court of the United States
January 16, 1978

The motion of James M. Jeffords et al. for leave to file a brief, as amici curiae, is granted.
The judgment is affirmed.
Mr. Justice REHNQUIST, concurring.


1
In joining the summary affirmance of the judgment of the District Court in this case, I think it important to point out that such affirmance does not necessarily reflect this Court's agreement with the conclusion reached by the District Court on the merits of the Ascertainment Clause question.  The District Court decided that appellant did have standing to litigate this issue by virtue of the fact that he was a Member of Congress, but decided the issue against him on the merits.  Our "unexplicated affirmance" without opinion could rest as readily on our conclusion that appellant lacked standing to litigate the merits of the question as it could on agreement with the District Court's resolution of the merits of the question.